CORRECTED ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments made to claims 1-3, 5, 6, and 18-20 and the addition of new claims 21 and 22 in the response filed 6/3/21 is acknowledged.
Claims 1-22 are now pending in the application and are examined below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Oliver Edwards on 2/7/22.

The application has been amended as follows: 
Claim 1 (Currently Amended by Examiner): An  upper extremity restraint for maintaining integrity of a patient’s intravenous catheter insertion site, having:
a single substantially rigid oblong backbone with oppositely disposed anterior and posterior surfaces and proximal and distal ends; 
wherein the distal end comprises a first bend for accommodating a wrist of an upper extremity of said patient, and the proximal end comprises a second backstopping bend for accommodating an elbow of said upper extremity, such that the backbone can be secured to an upper arm of said upper extremity;
the backbone further comprising oppositely disposed longitudinal side edges and exposed hook fastener material covering completely each of said anterior and posterior surfaces thereon, such that the hook fastener material extends across said first bend and said second backstopping bend , said restraint further comprising:
a removably attachable sheet of therapy material comprising loop fastener fabric for fastening to said hook fastener material on said anterior surface, said sheet of therapy material for receiving said patient's forearm thereon, 
said therapy material defining a contact surface for contacting said patient's forearm, 
at least two anterior strapping fasteners, comprising: 
a first anterior strapping fastener comprising loop fastener fabric removably attachable to said hook fastener material on said posterior surface of said backbone, wherein said first anterior strapping fastener may extend without slack continuously from one of said longitudinal side edges, over said patient's upper extremity and over the other of said longitudinal side edges for securing said backbone to said patient's upper extremity thereon at [[a]]the proximal end of said backbone, 
a second anterior strapping fastener comprising loop fastener fabric removably attachable to said hook fastener material on said posterior surface of said backbone, wherein said second anterior strapping fastener may extend without slack continuously from one of said longitudinal side edges, over said patient's upper extremity and over the other of said longitudinal side edges for securing said backbone to said patient's upper extremity thereon at [[a]]the distal end of said backbone[[,]]; 
whereby the complete coverage of the posterior surface of the backbone with the hook fastener material permits arbitrary attachment points for said first and second anterior strapping fasteners, 
whereby said upper extremity restraint enables positioning of said patient's upper extremity for secure attachment to a relatively fixed support and thus maintaining integrity of said patient's intravenous catheter insertion.
Claim 2 (Currently Amended by Examiner): The  upper extremity restraint set forth in claim 1, 
wherein said first bend comprises a 135° bend to accommodate said patient's wrist and said patient's hand of said upper extremity may be secured to said backbone by a third anterior strapping fastener comprised of loop fastener fabric removably attachable to said hook fastener material on said posterior surface of said backbone, wherein said third anterior strapping fastener may extend without slack continuously from one of said longitudinal side edges, over said patient's hand and over the other of said longitudinal side edges for securing said backbone to said patient's hand thereon at the distal end of said backbone.
Claim 3 (Currently Amended by Examiner): The  upper extremity restraint set forth in claim 1, 
wherein said second backstopping bend comprises a 145° bend disposable at [[an]]the elbow of said patient and a third anterior strapping fastener comprised of loop fastener fabric removably attachable to said hook fastener material on said posterior surface of said backbone, wherein said third anterior strapping fastener  is adapted to extend without slack continuously from one of said longitudinal side edges, over said patient's upper arm and over the other of said longitudinal side edges for securing said backbone to said patient's upper arm thereon at the proximal end of said backbone.
Claim 4 (Currently Amended by Examiner): The  upper extremity restraint set forth in claim 1, 
wherein the backbone comprises pairs of slots  adapted to permit a tie down strap  to be threaded therethrough to secure said backbone to a patient station.
Claim 5 (Currently Amended by Examiner): A restraining system for restraining a patient upper extremity, having:
a single  and proximal and distal ends;
wherein the distal end comprises a first bend for accommodating a wrist of said upper extremity, and the proximal end comprises a second backstopping bend for accommodating an elbow of said upper extremity, such that the board can be secured to an upper arm of said upper extremity, 
said first and second opposing surfaces completely comprising hook material, such that the hook material extends across said first bend and said second backstopping bend; 
said system further comprising: a comfort layer dimensioned to correspond to a profile of the patient upper extremity, said comfort layer removably attachable to said hook material of a selected one of said first and second surfaces; 
a distal restraint strap comprising attachment portions at each end, said portions removably attachable to said hook material; 
a proximal restraint strap comprising attachment portions at each end, said portions removably attachable to said hook material; 
wherein the comfort layer  is adapted to be attached to said selected surface of the board, permitting disposition of the patient's upper extremity upon the comfort layer, and the proximal restraint strap is dimensioned to be slacklessly wrapable over a proximal portion of the patient's upper extremity when attached at each end to arbitrary positions on the first or second board surface opposite the comfort layer, and the distal restraint strap is dimensioned to be slacklessly wrapable over a distal portion of the patient's upper extremity when attached at each end to arbitrary positions on the first or second board surface opposite the comfort layer.
Claim 6 (Currently Amended by Examiner): The restraining system of claim 5, wherein the first bend effect[[ing]]s a bent portion,  and the distal restraint strap may be disposed to slacklessly restrain a portion of the upper extremity distal to the wrist to the bent portion.
Claim 7 (Currently Amended by Examiner): The restraining system of claim 6, wherein the first bend is between 85°-175°.
Claim 8 (Currently Amended by Examiner): The restraining system of claim 7, wherein the first bend is 135°.
Claim 9 (Currently Amended by Examiner): The restraining system of claim 5, wherein the second backstopping bend effect[[ing]]s a backstop portion disposable behind [[an]]the elbow of the patient and the proximal restraint strap may be disposed to slacklessly restrain a portion of the upper extremity proximal to the elbow to the backstop portion.
Claim 10 (Currently Amended by Examiner): The restraining system of claim 9, wherein the second backstopping bend is between 85°-175°.  
Claim 11 (Currently Amended by Examiner): The restraining system of claim 10, wherein the second backstopping bend is 145°.
Claim 18 (Currently Amended by Examiner): The restraining system of claim 5, wherein the comfort layer is dimensioned to substantially cover one of said first and second surfaces that is anteriorly disposed on the board.
Claim 19 (Currently Amended by Examiner): The restraining system of claim 5, wherein the first bend effect[[ing]]s a hand portion of the board and the second backstopping bend is disposable behind [[an]]the elbow of the patient, said second backstopping bend effecting a backstop portion of the board, wherein the distal restraint strap may be disposed to slacklessly restrain [[a]]the hand of the upper extremity to the hand portion and wherein the proximal restraint strap may be disposed to slacklessly restrain [[an]]the upper arm of the upper extremity to the backstop portion.
Claim 20 (Currently Amended by Examiner): The restraining system of claim 19, further comprising a middle restraint strap comprising attachment portions at each end, said attachment portions removably attachable to said hook material, wherein the middle restraint strap is dimensioned to be slacklessly disposable around a middle portion of the patient's upper extremity when said middle restraint strap is attached to the first or second board surface opposite the comfort layer.

Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious an upper extremity restraint for maintaining integrity of a patient’s intravenous catheter insertion site, having: a single substantially rigid oblong backbone with oppositely disposed anterior and posterior surfaces and proximal and distal ends; wherein the distal end comprises a first bend for accommodating a wrist of an upper extremity of said patient, and the proximal end comprises a second backstopping bend for accommodating an elbow of said upper extremity, such that the backbone can be secured to an upper arm of said upper extremity; the backbone further comprising oppositely disposed longitudinal side edges and exposed hook fastener material covering completely each of said anterior and posterior surfaces thereon, such that the hook fastener material extends across said first bend and said second backstopping bend, at least two anterior strapping fasteners, comprising: a first anterior strapping fastener, a second anterior strapping fastener;
whereby the complete coverage of the posterior surface of the backbone with the hook fastener material permits arbitrary attachment points for said first and second anterior strapping fasteners, in combination with all other features recited in the claim. While the closest prior art of record Varn US 2004/0138597 A1 and Dale US 4,960,114 both disclose rigid arm restraints with strapping fasteners that maintain the arm in place, both references are configured to accommodate the hand and forearm and fail to disclose a second bend for accommodating the elbow. Blackwood et al. US 4,489,716 has previously been applied to teach an arm restraint having a bend for the elbow. However, the newly amended claim 1 according to the Examiner’s Amendments above require first and second bends for accommodating the wrist and elbow, respectively, as well as the hook fastener material extending across both bends for complete coverage of the anterior and posterior surfaces of the device. Thus, the new amendments link the first bend, the second bend, and the complete coverage of the hook fastener material in a way that is not disclosed or taught in the prior art to date. Dependent claims 2-4 and 21 are allowed by virtue of their dependence on independent claim 1.
Regarding independent claim 5, the prior art of record when applied alone or in combination neither anticipates nor renders obvious restraining system for restraining a patient upper extremity, having: a single substantially rigid oblong board defining first and second opposing surfaces and proximal and distal ends; wherein the distal end comprises a first bend for accommodating a wrist of said upper extremity, and the proximal end comprises a second backstopping bend for accommodating an elbow of said upper extremity, such that the board can be secured to an upper arm of said upper extremity, said first and second opposing surfaces completely comprising hook material, such that the hook material extends across said first bend and said second backstopping bend; a distal restraint strap comprising attachment portions at each end, said portions removably attachable to said hook material; a proximal restraint strap comprising attachment portions at each end, said portions removably attachable to said hook material; and the proximal restraint strap is dimensioned to be slacklessly wrapable over a proximal portion of the patient's upper extremity when attached at each end to arbitrary positions on the first or second board surface opposite the comfort layer, and the distal restraint strap is dimensioned to be slacklessly wrapable over a distal portion of the patient's upper extremity when attached at each end to arbitrary positions on the first or second board surface opposite the comfort layer, in combination with all other features recited in the claim. While the closest prior art of record Varn US 2004/0138597 A1 and Dale US 4,960,114 both disclose rigid arm restraints with strapping fasteners that maintain the arm in place, both references are configured to accommodate the hand and forearm and fail to disclose a second bend for accommodating the elbow. Blackwood et al. US 4,489,716 has previously been applied to teach an arm restraint having a bend for the elbow. However, the newly amended claim 5 according to the Examiner’s Amendments above require first and second bends for accommodating the wrist and elbow, respectively, as well as the hook fastener material extending across both bends for complete coverage of the first and second surfaces of the device. Thus, the new amendments link the first bend, the second bend, and the complete coverage of the hook fastener material in a way that is not disclosed or taught in the prior art to date. Dependent claims 6-20 and 22 are allowed by virtue of their dependence on independent claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/Examiner, Art Unit 3786